Order filed March 24, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00192-CV
                                  ____________

 ELAINE T. MARSHALL, INDIVIDUALLY, ELAINE T. MARSHALL AS
      INDEPENDENT EXECUTOR OF THE ESTATE OF E. PIERCE
             MARSHALL, DECEASED, ET AL, Appellants

                                         V.

                      PRESTON MARSHALL, Appellee


                   On Appeal from the Probate Court No. 4
                            Harris County, Texas
                     Trial Court Cause No. 365,053-403


                                  ORDER

      The clerk’s record was filed March 13, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the order signed February 14, 2020 granting
appellee’s Motion for Reconsideration.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before April 23, 2020, containing the order signed February 14, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.




                                            2